Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

1.	This action is in response to the amendment filed February 23, 2022. Claims 1, 7-8 were amended and claim 22 was added, rendering claims 1-11 and 14-22 pending. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections – 35 USC § 103(a)


3.	Claims 1-6, 14-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golyatin et al. (WO 2016/057590). 
	Golyatin discloses a laminated glass article includes a core layer and a clad layer directly adjacent to the core layer. The core layer is formed from a core glass composition. The clad layer is formed from a clad glass composition. An average clad
coefficient of thermal expansion (CTE) is less than an average core CTE such that the clad layer is in compression and the core layer is in tension. A compressive stress of the 
increasing distance from the outer surface of the clad layer within an intermediate portion of the clad layer disposed between the outer portion and the core layer. A thickness of the intermediate portion of the clad layer is at least about 82% of a thickness of the clad layer (abstract).  Golyatin discloses a glass-based substrate having a first surface and a second surface opposing the first surface defining a substrate thickness (t) in a range of about 0.1 millimeters to 3 millimeters (paragraph [0027] - "For example, glass article comprises a thickness of from about 0.1 mm to about 3 mm"), the glass-based substrate having a compressive region having a first
compressive stress CS maximum at the first surface of the glass-based article
extending to a depth of compression (DOC) (paragraph [0044] - "FIG. 6, the
compressive region has a thickness of about 125 µm, a first compressive
stress of about 600 MPa, a second compressive stress of about 100 MPa,
and a third compressive stress of about 300 MPa. The compressive stress
region comprises an outer portion (e.g., a surface ion exchanged region)
extending from the outer surface of the compressive region inward toward the
tensile region to an outer DOL, an intermediate portion extending from the
outer DOL inward toward the tensile region to an intermediate DOL, and an
inner portion (e.g., an interface ion exchanged region) extending from the
intermediate DOL inward toward the tensile region to an inner DOL. In the
example shown in FIG. 6, the outer DOL is about 10 um") and second local CS maximum at a depth of at least 25 µm from the first surface

DOL is about 125 µm. Thus, the compressive stress decreases rapidly and
continuously from the first compressive stress at the outer surface of the
compressive region to the second compressive stress at the outer DOL,
remains substantially constant at the second compressive stress from the
outer DOL to the intermediate DOL, increases rapidly and continuously from
the second compressive stress at the intermediate DOL to the third
compressive stress at the inner DOL, and then transitions from the third
compressive stress to the maximum tensile stress as a step change at the
interface between the compressive region and the tensile region. The
increased compressive stress of the inner portion of the compressive region
can further increase the resistance of the glass article to breakage caused by
deep flaws without increasing the maximum tension of the tensile region
sufficiently to cause the glass article to display frangible behavior’), wherein
the glass-based substrate comprises a glass-based core substrate having a
first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and
a glass-based second cladding substrate, the first cladding substrate and
second cladding substrate directly bonded to the first side and the second
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).
	Golyatin does not appear to explicitly teach the depth as claimed, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the glass-based article is 
	Concerning claim 2, Golyatin discloses wherein the glass-based article has a thickness in a range of 0.1 mm and 2mm (paragraph [0027] ).
	Concerning claims 14, Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  In claim 14, the phrase, “each bonded to the core substrate by covalent bonding” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a glass article with a first and second cladding substrate.  The reference suggests such a product because Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  
Concerning claims 15, Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second
cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  In claim 15, the phrase, “the covalent bonding” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the  Golyatin discloses the glass-based substrate comprises a glass-based core substrate having a first side and a second side (claim 1), the glass-based core substrate sandwiched between a glass-based first cladding substrate (claim 1) and a glass-based second cladding substrate, the first cladding substrate and second cladding substrate directly bonded to the first side and the second cladding substrate directly bonded to the second side (claim 1, figs. 1 and 2).  

Claim Objection

4.	Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited glass-based article further including a first glass composition having a first ion diffusivity and a second glass composition having a second ion diffusivity, where the ion diffusivities are different.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.



Response to Arguments

5.	The rejection made under 35 U.S.C. 112(b), is withdrawn due to Applicant amending claim 15 to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant’s argument of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Golyatin et al. (WO 2016/057590) has been considered; however, are unpersuasive.  Applicant argues Golyatin does not disclose instant claim 1, as amended.  In response to Applicant’s argument, in claim 1, the phrase, “chemically strengthened glass-based core substrate” introduces a process limitation to the product claim.   For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a glass-based substrate sandwiched between two cladding substrates.  The reference suggests such a product because Golyatin discloses a laminated glass article includes a core layer and a clad layer directly adjacent to the core layer. The core layer is formed from a core glass composition. The clad layer is formed from a clad glass composition. An average clad coefficient of thermal expansion (CTE) is less than an average core CTE such that the clad layer is in compression and the core layer is in tension. A compressive stress of the clad layer decreases with increasing distance from an outer surface of the clad layer within an outer portion of the clad layer and remains substantially constant with increasing distance from the outer surface of the clad layer within an intermediate portion of the clad layer disposed between the outer portion and the core layer.


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781